     Case 1:21-cv-00593-AWI-HBK Document 3 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   JASON GERAY,                                             1:21-cv-00593-HBK (PC)

10                        Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 45 DAYS
12   BRIAN CATES, et al.,
13                        Defendant.
14

15             Plaintiff is a state prisoner proceeding pro se on his civil rights complaint pursuant to 42
16   U.S.C. § 1983. (Doc. No. 1). Plaintiff has not paid the $402.00 filing fee or filed an application
17   requesting to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. In order to proceed with
18   this case, plaintiff must either pay the requisite filing fee, or file a complete motion for leave to
19   proceed in forma pauperis.
20             Accordingly, it is ORDERED:
21             Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
22   attached application to proceed in forma pauperis, completed and signed, or in the alternative,
23   pay the $402.00 filing fee for this action. No requests for extension will be granted without a
24   showing of good cause. Failure to comply with this order will result in dismissal of this
25   action.
26
27

28
                                                          1
     Case 1:21-cv-00593-AWI-HBK Document 3 Filed 04/09/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   April 9, 2021
 4                                           HELENA M. BARCH-KUCHTA
                                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
